Rao, Chief Judge:
When the cases listed in the schedule of protests, annexed to this decision and made a part hereof, were called for trial, there was no appearance by or on behalf of plaintiff although due notice as to the time and place of trial had been given, and the defendant moved to dismiss the actions for want of prosecution.
It appearing from the official papers that no one of the entries herein was liquidated later than September 5, 1963, but that the protests were not filed until November 5, 1963, a date exceeding the statutory limit of 60 days fixed for filing protest in section 514 of the Tariff Act of 1930, the protests are untimely. The motion of defendant to dismiss for lack of prosecution is, therefore, denied, but the protests are dismissed as untimely.
Judgment will be entered accordingly.